Citation Nr: 1626219	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to June 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a neck disability, which he asserts was caused by an in-service motor vehicle accident, or alternatively, is related to the surgical removal of a cyst from his neck during service.  

Service treatment records indicate that the Veteran had a cyst surgically removed from his neck in May 1977, after which he complained of pain in the neck and head area.  A June 1977 discharge summary indicates that the Veteran was admitted to a treatment facility for three days for observation following the excision of a branchial cleft cyst.  Although the RO obtained the Veteran's service treatment records, it does not appear that records pertaining to the cyst removal procedure itself or subsequent inpatient observation have been associated with the claims file.  Indeed, a June 2015 VA examination report indicates that the examiner was unable to locate records of the actual cyst removal procedure.  As clinical records, such as inpatient treatment records from a military facility, are sometimes stored separately from service treatment records, the Board finds that a remand is necessary in order to make a separate request for clinical records pertaining to the Veteran's cyst removal and subsequent observation at the Army Hospital in Wurzburg, Germany between May 1977 and June 1977.  See 38 C.F.R. § 3.159(c)(2) (2015); see also M21-1 Part III, Subpart iii, 2.A.1.c.

The Veteran underwent a VA examination of his neck in June 2015.  The record shows that the examiner was only asked to provide an opinion as to whether the Veteran's cervical radiculopathy was related to the 1977 cyst removal.  However, the Veteran also asserts that a current neck disability may be related to an in-service motor vehicle accident.  Service treatment records show multiple complaints of musculoskeletal pain following a motor vehicle accident in September 1982, and post-service treatment records show diagnoses of cervical stenosis and degenerative disease.  In August 2010, a VA treatment provider noted that the Veteran had a diagnosis of cervical and lumbar degenerative disease and opined that the Veteran's "pain is more likely than not related to [the] automobile accident while in military service."  The provider did not specify which pain was the result of the automobile accident - lumbar, cervical, or both - and did not provide a rationale for the conclusion.  As the VA examiner did not address the Veteran's diagnoses of cervical stenosis and degenerative disease or provide an opinion as to whether any current neck disability was related the in-service motor vehicle accident, the Board finds that a remand is necessary for a new VA examination.  

Finally, because the service connection claim being remanded herein could potentially impact the Veteran's entitlement to TDIU, the two claims are inextricably intertwined.  Therefore, the TDIU claim must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request the Veteran's records of treatment at the Army Hospital in Wurzburg, Germany, to include both inpatient and outpatient treatment records, from May 1977 through June 1977.  All attempts to secure this evidence must be documented in the claims file.

2.  Send the Veteran's claims file to a VA examiner.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any neck disability diagnosed during the course of the Veteran's claim, including, but not limited to, cervical stenosis, degenerative disease, and radiculopathy, is related to his active duty service.  In doing so, the examiner must specifically address the Veteran's service treatment records showing surgical removal of a cyst from the Veteran's neck in May 1977 and complaints of musculoskeletal pain following a motor vehicle accident in September 1982.

A complete rationale for all opinions must be provided.      If the examiner determines that an opinion cannot be provided without further examination of the Veteran, then an examination should be scheduled.    

3.  After completing the above action, and any other development deemed necessary, the claims for service connection for a neck disability and entitlement to TDIU must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




